Citation Nr: 1758513	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-05 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel





INTRODUCTION


The Veteran had active service from October 1977 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The case was remanded in June 2015 for evidentiary development. All actions ordered by the remand have been accomplished. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of bilateral hearing loss.

2. With resolution of the doubt in his favor, the Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hearing loss disability have not been met. 38 U.S.C. §§ 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

2. The criteria for service connection for tinnitus have been approximated. 38 U.S.C. §§ 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104 (a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A. Bilateral hearing loss

The Veteran was afforded two VA medical examinations during the course of the appellate period to determine the nature and etiology of his bilateral hearing loss. Neither examiner was able to adequately diagnosis the Veteran with bilateral hearing loss for the purpose of obtaining VA disability compensation. There is no evidence in the record indicating the Veteran has a current diagnosis of bilateral hearing loss. 

At the December 2012 VA medical examination, the Veteran reported he had trouble understanding speech and that he continuously asked people to repeat themselves. The examiner noted the Veteran's volunteered pure tone thresholds and pure tone averages were elevated as compared to his speech recognition thresholds, indicating "poor test validity." The examiner also noted positive Stengers test results bilaterally, and that word recognition scores were "extremely poor" and "inconsistent with volunteered speech recognition thresholds." Therefore, the examiner noted the test results were "not valid for rating purposes." The examiner did not provide a diagnosis of bilateral hearing loss.

At the June 2016 VA medical examination, a different examiner noted the Veteran could not be tested because his volunteered pure tone thresholds were inconsistent and elevated relative to his volunteered speech recognition thresholds, bilaterally, "indicating poor test validity." The examiner also noted positive Stengers test results. The examiner noted word recognition scores were "extremity poor" and "inconsistent with volunteered speech recognition thresholds." The examiner did not provide a diagnosis of bilateral hearing loss.

The preponderance of the evidence is against finding service connection for bilateral hearing loss. There is no probative medical evidence indicating the Veteran has a current hearing loss disability. Without a current disability, there can be no claim for service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof of a present disability there can be no valid claim.") Since the Veteran does not have a current diagnosis of a hearing loss disability, the claim for service connection is denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B. Tinnitus

Tinnitus is defined as a ringing in the ears, and it is a disorder that is uniquely identifiable by the senses of the person experiencing it. It is a condition that is "simple" in nature in that respect, and thus, is a disability that can be diagnosed by the person experiencing the condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). That is, the confirmation of the existence of tinnitus does not require any particular medical expertise ( i.e. is not "complex" in nature), and assuming the allegations of the Veteran are credible, testimonial evidence of an origin of the condition in service can be used to support a claim for service connection.

VA examination records indicate the Veteran reports constant tinnitus. 

The Veteran's service treatment records indicate the Veteran was given three audiological examinations in service. The December 1976 pre-induction audiological examination results are unreadable. However, other notations from the examination are legible, and there is no notation indicating tinnitus. The November 1980 audiological examination results indicate hearing loss, and the September 1981 audiological examination results include a notation of "mild hearing loss" bilaterally. Neither examiner noted complaints, diagnoses or treatments for tinnitus. There are no complaints, diagnoses or treatments for tinnitus in service.

However, the Veteran's in-service acoustic trauma was noted by the Board in its June 2015 decision. The Veteran reported noise exposure as a consequence of his military occupational specialty (MOS) as an aviation structural mechanic while in the Navy.

At the December 2012 VA medical examination, the Veteran reported the onset of tinnitus was within the previous six to eight years. The examiner noted "no significant hearing threshold shifts" occurred during service. In addition, the examiner noted the Veteran's service treatment records were negative for complaints of tinnitus, and that given the Veteran's observation of the onset of tinnitus within the previous six to eight years, his tinnitus is less likely than not related to service.

At the June 2016 VA medical examination, the Veteran reported constant bilateral tinnitus described as a "screeching" sound and a "high-pitched ring." He reported the onset of tinnitus since discharge. The examiner noted she could not formulate an opinion regarding the Veteran's tinnitus without speculating since without his enlistment audiological examination results, she could not determine whether any permanent threshold shifts occurred in service.  

Resolving doubt in the Veteran's favor, the Board will grant the claim. The Veteran's MOS indicates consistent noise exposure throughout service. Although the Veteran reports inconsistent statements regarding the onset of tinnitus, the Veteran shall be afforded the benefit of the doubt that his tinnitus had its onset in service.

The Board notes the opinions of the two VA examiners. Both examiners noted that since the Veteran's initial audiological examination results could not be interpreted, they were unable to provide an opinion as the etiology of the Veteran's tinnitus without speculating because they could not interpret whether the Veteran's hearing loss pre-existed service or whether there was a fundamental shift in pure tone thresholds. However, the Board finds this rationale lacks probative weight. Tinnitus is not a complex medical condition but rather a simple one that can only be diagnosed by the person experiencing it. The examiners did not provide an adequate explanation as to why a fundamental shift in pure tone thresholds would indicate whether the Veteran's tinnitus began in service.

The Board finds the medical evidence regarding the Veteran's tinnitus to be in relative equipoise. Affording the Veteran the benefit of the doubt, his claim for service connection is granted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


